Case 1:19-mc-00522-PKC Document 1-1 Filed 11/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIs

 

 

In re Application of
ARIDA, LLC,
Earl Management LTD, Civil Action No. 1:19-MC-00522 ( P Kc)
Finenergoinvest, LLC,
Alexey Grachev,

Applicants.

 

 

ORDER GRANTING EX PARTE APPLICATION FOR JUDICIAL ASSISTANCE IN
OBTAINING EVIDENCE FOR USE IN A FOREIGN PROCEEDING
PURSUANT TO 28 U.S.C. § 1782

THIS CAUSE came before the Court upon the joint application of ARIDA, LLC
(“ARIDA”), Earl Management LTD (“Earl Management”), Finenergoinvest, LLC (“FEI”), and
Alexey Grachev (“Applicants”), for an Order authorizing discovery pursuant to 28 U.S.C. § 1782
(“Application”).

The Court, having considered the Application and the supporting Memorandum of Law,
Declarations and Exhibits, and otherwise being fully advised in the premises,

IT IS HEREBY ORDERED that:

1. The Application is GRANTED, as the Court finds that 28 U.S.C. § 1782 confers
jurisdiction on the Court to approve the issuance of discovery in this judicial district.

2, The Applicants are authorized to take discovery from the persons and entities
found in this District: Vladislav Mishin, Daniel Mishin a/k/a Dantil Mishin, Boris Korol, June
Homes US, Inc., a/k/a Rezidenz, Inc., June NY, LLC, a/k/a Residenz, LLC, June NY 1, LLC,
a/k/a Residenz 1, LLC, and New York banks located within this district and identified in the

Declaration of Anna V. Brown, Esq. (“Brown Declaration”) (collectively, “Respondents”), by

 

 
Case 1:19-mc-00522-PKC Document1-1 Filed 11/13/19 Page 2 of 2

issuing subpoenas for depositions and/or production of documents in the form attached to Brown

Declaration as Exhibits 1-11 (“Subpoenas”).

34.-—_The Applicants are authorized to issue additional _subpoenas—directed-to the

positions and/or production of documents on all issues within the scope of

 

   
   
 

Respondents

4, The Respondents are directed to comply with the subpoenas issued in this case in
accordance with the Federal Rules of Crvil Procedure and the Rules of this Court.

5. The Respondents shall produce the requested documents within twenty-eight (28)
days of service of the Subpoenas (together with a copy of this Order) and in conformity with the
Federal Rules of Civil Procedure and the Local Rules of the United States District Court for the
Southern District of New York. The entry of this Order does not foreclose the Respondents from
seeking relief under Rule 26 and Rule 45 if appropriate. Any Rule 45 objections shall be served
on all parties and counsel of record within fourteen (14) days after service of the Subpoenas.

6. Until further Order by this Court, the Respondents shall preserve ali documents,
electronic or otherwise, and any evidence in its possession, custody or contro] that contain
information potentially relevant to the subject matter of the foreign proceeding at issue in the

nei rtd ne te ncn (oh

Application.

ye DATED this 14” day of Nive bert , 20 .

Zi foe,

UNIZED STATES DISTRICT JUDGE

 
